Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-8, the prior art fails to teach or suggest a
method for calibrating a transceiver device suitable for generating, emitting and detecting electromagnetic wave signals, characterised by generating a response wave signal by means of the transceiver device at time instance T2’ following time instance T1’ by a time interval DeltaT1’T2’, and emitting the response wave signal at time instance T2 following the time instance T2’ by a time interval DeltaT2’T2; detecting the response wave signal, emitted by the transceiver device at the time instance T2, at time instance B2’ following the time instance B1’ by a time interval Delta B1’B2’ by means of the second calibration device, then; determining a delay constant
    PNG
    media_image1.png
    21
    15
    media_image1.png
    Greyscale
formed as a sum of the time intervals DeltaTIT1’ and DeltaT2’T2 on the basis of the distances D, D1, D2, the time intervals Delta B1’B2’, DeltaT1’T2’ and the speed of propagation c of the said wave signals using the formula (see the formula in claim 1), in combination with other limitations, as specified in the independent claims 1, and 7. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465